Title: To George Washington from Ralph Eddowes, 21 October 1796
From: Eddowes, Ralph
To: Washington, George


                        
                            Sir 
                            No. 67 North Third Street Philadelphia 21 Octo. 1796
                        
                        Tho’ I know nothing more of the inclosed sealed packet directed to you than is
                            communicated by the letter addressed to me, yet from my knowledge of Mr Rushton and my
                            intimacy with Mr Rathbone, who is one of the most respectable characters in Liverpool, I am
                            confident that I am committing no impropriety in transmitting them to you. Had you been in
                            Philadelphia I would have done myself the honor of delivering them to you in person
                            & am most respectfully sir yr obedt Servt
                        
                            Ra. Eddowes
                            
                        
                    